DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/10/2018. It is noted, however, that applicant has not filed a certified copy of the 201821089000.3 application as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of claims 1-11, 18, 27, and 28, drawn to Species A in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that it’s not an undue burden on the examiner to search all species, and costs required with filing separate applications.  This is not found persuasive because each species includes a wholly different mechanism for adjusting the height of the apparatus in the pool, to search for each of the species’ different mechanism requires a particularly tailored search into Classes beyond Class A63B that delve into the intricacies of lifting and lowering mechanisms. These types of mechanism are found in various devices outside of housings pertaining to physical training equipment associated with pools, thus these classes can become too numerous if too wide a net is cast increasing the quantity of the search while potentially hurting the quality when trying to ascertain allowable subject matter. Thus, each specie’s height adjustment mechanism would require its own search strategy associated with each ones unique features wholly possessed by said singular species.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0295397 A1).
Re: Claim 1, Lin discloses the claimed invention including a swimming machine for generating a directed water flow in a swimming pool, comprising;
a housing (4) (Fig. 2);
a water driver (5) at least partially enclosed within the housing, the water driver adapted for generating the directed water flow (Fig. 4);
an adjusting assembly (521, 523) located above and coupled to the housing, wherein the adjusting assembly is adapted to hang on an upper edge of the pool (Fig. 17 depicts a portion of the adjusting assembly disposed above the housing);
an adjustable connector (522, 526) that couples the adjusting assembly to the housing and that is adjustable to permit moving the housing to any one of a plurality of different depths (Fig. 12, Para. 67, adjusting assembly when coupled to the connector permits depth changes); and
a supporting assembly (525) coupled to and movable with the housing to provide a surface for contacting an inner wall of the pool to support the housing (Depicted in Fig. 11-12).
Re: Claim 2, Lin discloses the claimed invention including the adjusting assembly comprises an adjusting body (523) and the adjustable connector includes a first connector (526) coupled to the adjusting body and a second connector (522) coupled to the housing, and wherein the second connector is coupled to the first connector and configured to move upward and downward relative to the first connector to adjust distance between the adjusting body and the housing (Fig. 12 & 14, Para. 67, adjusting body and first and second connector).
Re: Claim 3, Lin discloses the claimed invention including the first connector is detachably coupled to multiple locations along a vertical length of the second connector, and the second connector is separated from the first connector when the second connector moves upward and downward relative to the first connector (Fig. 12, Para. 67, detachably coupled at multiple locations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0295397 A1).
Re: Claim 18, Lin discloses the claimed invention including the supporting assembly with a supporting member (527) and a sliding member (5284) coupled to the supporting member at a back thereof; a guiding part (5281) for the sliding member (Fig. In re Japikse, 86 USPQ 70.
Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon, III (US Patent No. 5,662,558).
Re: Claim 27, Shannon discloses the claimed invention including a swimming machine for generating a directed water flow in a swimming pool (Fig. 4), comprising: 
a housing (16);
a water driver (11) at least partially enclosed within the housing, the water driver adapted for generating the directed water flow (Fig. 1;
an adjusting assembly (18), a control interface for changing at least one setting of the water driver, wherein the adjusting assembly is located above and coupled to the housing and is adapted to hang on an upper edge of the pool (Fig. 1, Col. 3, lines 58-67, control interface) except for expressing stating its location; However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the control interface with the adjusting In re Japikse, 86 USPQ 70;
an adjustable connector (14, 20, 21) that couples the adjusting assembly to the housing and is adjustable to permit moving the housing to any one of a plurality of different depths (Fig. 2, Col. 3, lines 18-24, adjusts height).
Re: Claim 28, Shannon discloses the claimed invention including a buffering member (27) located between the housing and the adjusting assembly and at least partially enclosing the adjustable connector (Fig. 1 depicts buffering member between housing and adjusting assembly enclosing part of the connector (14)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibran, Chen, Schaller, Weihe and Muller teach unclaimed adjusting assemblies and connectors for raising and lowering a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754